





CITATION: O'Sullivan v. Cavalier Tool & Manufacturing
      Ltd., 2011 ONCA 480



DATE: 20110627


DOCKET: C52740


COURT OF APPEAL FOR ONTARIO


Goudge, Juriansz and MacFarland JJ.A.


BETWEEN


Dan OSullivan


Plaintiff (Respondent)


and


Cavalier Tool & Manufacturing Ltd.


Defendant (Appellant)


David McNevin and Tracy Bergeron-Lucha, for the appellant


Samuel Mossman, for the respondent


Heard: June 24, 2011


On appeal from the judgment of Justice Dougald R. McDermid of
          the Superior Court of Justice, dated July 9, 2010.


APPEAL BOOK ENDORSEMENT

[1]

The appellant raises three issues. First, it says the trial judge erred
    in finding constructive dismissal. We do not agree. The trial judge made clear
    findings of fact for which there was evidence that the appellant unilaterally
    and fundamentally changed the respondents terms of employment. That
    constitutes breach of contract. The fact that implementation never occurred is
    irrelevant.
[2]

Second, the appellant says the trial judge erred in finding that it was
    not unreasonable for the respondent to refuse to return after his termination
    in the circumstances here. Again we disagree. It is conceded that the proper
    legal principle was applied by the trial judge. In our view, there was ample
    evidence to support the conclusion that the appellants treatment of the
    respondent made it objectively unreasonable for him to accept the return to the
    same small employer that he had lost faith in.
[3]

Lastly, the appellant contests the damages awarded. However we cannot
    say the trial judge fixed an amount that is unwarranted given the
Bardal
factors at play here, particularly the respondents age, his length of service,
    his position and his difficulty in finding other work.
[4]

The appeal is dismissed. Costs to the respondent on a partial indemnity
    basis fixed at $7,000 inclusive of disbursements and applicable taxes.
S.T. Goudge J.A.